Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/196,290 is responsive to communications filed on 11/30/2021, in response to the Non-Final Rejection of 08/31/2021. Claims 1-13 have been amended. Currently, claims 1-13 are pending and are presented for examination. 

Response to Arguments
3.	The information disclosure statement (IDS) was submitted on 11/30/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	Applicant's Remarks see pages 6-10, filed on 11/30/2021, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant amends and urges that Halavy discloses “TLm is encoded as an intra frame in lower quality” (see page 7: Applicant’s remarks). it is noted that the features upon which applicant relies (i.e., lower quality) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 'Fed. Cir. 1993). 


Claim Objections
5.	Claims 3-4, 7-10 are objected to because of the following informalities:   
The limitation “circuity” as amended in claims 3-4, 7-10 should apparently be ---- circuitry---.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halavy et al. (US 2012/023611A1) (hereinafter Halavy) (cited by IDS).
	Regarding claim 1, Halavy discloses a transform device (e.g. see Fig. 2-6, paragraphs 0051-0053), comprising:  
	a memory (e.g. paragraphs 0112-0114: video memory; Fig. 4); and 
	circuitry coupled to the memory, the circuity (e.g. see Fig. 1, paragraphs 0035: a circuit) being configured to: 
	acquire a first stream (e.g. see paragraphs 0051, 0055, 0056: a reference frame in normal stream) which includes a first picture that is irreversibly encoded (e.g. see paragraphs 0059, 0062, 0071: the reference frame of normal stream is encoded into the enhanced frame of temporary stream; paragraphs 0056, 0057, 0061: the temporary stream is created by encoding the reference frame memory of a normal stream; also see paragraphs 0081, 0082, 0171; Fig. 6, paragraphs 0144, 0146, 0170: the normal encoder 685 for encoding the normal frame), 	generate a second stream by transforming the first picture into a second picture that is reversibly encoded (e.g. see paragraphs 0147, 0161, 0147: the obtained reference frame can be compressed by the temporary encoder 687 using a lossless compression algorithm (e.g. reversible encoding); Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; also see paragraph 0187); and 
	output the second stream (e.g. Fig. 6, paragraphs 0144-0147: outputting section outputs the streams; Fig. 9, 10A-10B, paragraphs 0174, 0181, 0189: the output of the of the temporary encoder 687 of the presenting MRE 130; also see Figs. 11A-11B, paragraphs 0193, 0199),
	wherein the second stream includes one or more pictures , and wherein the second picture is a lead picture in decoding order among the one or more pictures in the second stream (e.g. see paragraphs 0147, 0161, 0147: the obtained reference frame can be compressed by the temporary encoder 687 using a lossless compression algorithm (e.g. reversible encoding).
	Regarding claim 2, Halavy discloses the transform device according to claim 1, 
	the second stream further includes a third picture that included in the first stream, the third picture being located subsequent to the second picture in a decoding order in the second stream, the third picture being encoded with reference to a decoded image of the first picture (e.g. see paragraphs 0052, 0060, 0077: setting the decoding order of the frames to be the same as the original decoding order; paragraphs 0013, 0014, 0051: a plurality of frames including the third frame (picture) in a decoding order in the streams). 
	Regarding claim 3, Halavy discloses the transform device according to claim 1, wherein the circuitry is further configured outputs the first stream (e.g. see paragraph 0056, 0061, 0066: a media relay MCU (MRM) 120 transmits a temporary stream in parallel with the transmission of a normal stream; Fig. 6, paragraphs 0144-0147: outputting section outputs the streams; Fig. 9, 10A-10B, 11A-11B). 
	Regarding claim 4, Halavy discloses the transform device according to claim 1, wherein: 
	the circuity is further configured to determine, for each of a plurality of pictures included in the first stream, whether or not to change an encoding scheme for the picture, and the circuity is further configured to transform the first picture into the second picture, the first picture being a picture for which the circuitry determines to change an encoding scheme (e.g. see paragraphs 0079, 0081: the temporary stream ends when the reference frame at the encoder of the temporary stream is similar to the reference frame at the encoder of the normal stream and is switched to the normal stream. In other words, Halavy discloses determining whether or not the encoding method should be switched on the basis of the similarity between the reference frame at the encoder of the temporary stream and the reference frame at the encoder of the normal stream; Fig. 8B, 9B, paragraphs 0159, 0160, 0167). 
	Regarding claim 5, Halavy discloses the transform device according to claim 4, wherein the circuitry determines to change an encoding scheme for each of one or more consecutive pictures including the first picture among the plurality of pictures included in the first stream, the first picture corresponding to a timing of receiving a stream transmission request (e.g. see paragraphs 0071, 0079, 0081; Fig. 8B, 9B, paragraphs 0159, 0160, 0167; also see Fig. 10B, 11B, paragraphs 0187, 0198: this point of time the temporary stream can be terminated and the normal stream can be switched by the MRM 120 to the requiring MRE 3). 
	Regarding claim 6, Halavy discloses the transform device according to claim 5, wherein the circuitry determines not to change an encoding scheme for each of pictures subsequent to the one or more consecutive pictures among the plurality of pictures included in the first stream (e.g. see paragraphs 0071, 0079, 0081; Fig. 8B, 9B, paragraphs 0159, 0160, 0167). 
	Regarding claim 7, Halavy discloses the transform device according to claim 1, wherein 
	the circuitry is further configured to decode the first picture to generate a decoded image of the first picture (e.g. paragraphs 0051, 0052, 0058: decoder for decoding one or more reference frames; also see paragraphs 0193, 0198); and 
	the circuitry is further configured reversibly encode the decoded image of the first picture to transform the first picture into the second picture (e.g. see Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; also see paragraph 0187). 
	Regarding claim 8, Halavy discloses the transform device according to claim 7, wherein the circuity intra-prediction encodes the decoded image of the first picture to transform the first picture into the second picture (e.g. see paragraphs 0168, 0182, 0183: intra frame of a normal stream and the first frame is encoded as an Intra frame; also see paragraphs 0185, 0189). 
	Regarding claim 9, Halavy discloses the transform device according to claim 7, wherein 
	the circuity is further configured to decode a fourth picture to generate a decoded image of the fourth picture, the fourth picture being included in the first stream (e.g. see paragraphs 0052, 0060, 0077: setting the decoding order of the frames to be the same as the original decoding order; paragraphs 0013, 0014, 0051: a plurality of frames including the fourth frame (picture) in a decoding order in the streams) and being irreversibly inter-prediction encoded (e.g. see Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; also see paragraph 0187), 
	the circuity is further configured to irreversibly intra-prediction encode the decoded image of the fourth picture to transform the fourth picture into a fifth picture (e.g. see Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; paragraphs 0013, 0014, 0051: a plurality of frames including the fifth frame (picture) in a decoding order in the streams),
he circuity reversibly inter-prediction encodes the decoded image of the first picture with reference to a decoded image of the fifth picture to transform the first picture into the second picture, the first picture being inter-prediction encoded with reference to the decoded image of the fourth picture, and the circuity outputs the second stream including the fifth picture and the second picture (e.g. see Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; paragraphs 0013, 0014, 0051: a plurality of frames including the fifth frame (picture) in a decoding order in the streams). 
	Regarding claim 10, Halavy discloses the transform device according to claim 7, wherein the transformer further: 
	the circuity is further configured to decode the first picture to generate the decoded image of the first picture, the first picture being included in the first stream and being irreversibly inter-prediction encoded; the circuity is further configured to irreversibly intra-prediction encode the decoded image of the first picture to transform the first picture into a fourth picture (e.g. see Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; paragraphs 0013, 0014, 0051: a plurality of frames including the fourth frame (picture) in a decoding order in the streams); and 
the circuity  reversibly inter-prediction encodes the decoded image of the first picture with reference to a decoded image of the fourth picture to transform the first picture into the second picture, and the output unit outputs the second stream including the fourth picture and the second picture (e.g. see Fig. 6, paragraphs 0067, 0080, 0147: lossless compression such as ZIP, Lempel-Ziv-Welch (LZW), and lossless JPEG 2000 that perform the reversible encoding and irreversibly encoding (transformation) of the images; paragraphs 0013, 0014, 0051: a plurality of frames including the fourth frame (picture) in a decoding order in the streams). 
	Regarding claim 11, this claim is a decoding device claim of a transform device version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Halavy discloses a decoder device (see paragraphs 0051, 0054; Figs. 1 and 6). Moreover, Halavy discloses a display unit for display the videos or pictures (see paragraphs 0138, 0139, 0153).
	Regarding claim 12, this claim is a method claim of a transform device version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 13, this claim is a decoding method claim of a transform device version as applied to claim 11 above, wherein the method performs the same limitations cited in claim 11, the rejections of which are incorporated herein.

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ON S MUNG/Primary Examiner, Art Unit 2486